Title: Virginia Delegates to Benjamin Harrison, [10 December] 1782
From: Virginia Delegates
To: Harrison, Benjamin


[10 December 1782]
The public Creditors have for sometime past been extremely urgent for some effectual & permanent provision in their favor; and seeing but little prospect of obtaining it from the United States are turning their applications to their own States. Those who are Citizens of Pennsylvania in particular have adopted this policy and the Legislature having recd. no Satisfactory answer to two Memorials presented to Congress in their favor have been on the point of appropriating to their use a part of the requisition of Congress allotted for more essential Objects. Should such a measure be resorted to by one State it would probably be received by the Others as a Signal to take care each of its separate interest. The Effects of such a Step on the Union itself, on the Common Defence, on our national Character and on the Councils of the Enemy need not be traced. The apprehension of them by Congress produced the inclosed Instructions to the Superintendant of finance. The resolution which follows deputing three of their Members to Rhode Island to enforce the impost of 5P Ct. was thought a precausion no less essential. For besides the tendency of this Fund if vested in the United States to prevent undue appropriations by the States we find by Melancholly experience that the annual contributions of the States if left to the entire appropriation of Congress are not only unequal to the annual expence but unequal in point both of amount & punctuality to the interest of the annual expence. Unless some more effectual provision therefore be made for public credit every one must preconceive the dangers and perplexities which await us. The enemy already take courage from the prospect and the little progress made by Mr. Adams’s Loan between his Letter in June & his last in August makes it probable that the attention of our friends has also been drawn to this subject. Indeed their disposition to lend at all can only have resulted from an ignorance of our affairs which the enemy would take care should not be of long continuance. How far the repugnance of Rhode island to the impost will yield to these considerations is uncertain, as it is how far they will further reconcile to that measure the States which have but partially acceded to it Our Duty however requires that we should submit them thus—thro’ your Excellency to the Judgment of our constituents.
